Judge MANNHEIMER,
concurring.
I write separately to address the issue of the superior court's decision to post a "closed hearing" sign on the courtroom door during the testimony of the three children. Although we find no plain error in this case, I believe that trial judges should be cautious about closing courtrooms to the public, even to this limited extent.
The superior court's rationale for preventing members of the public from entering the courtroom while the three children were testifying was to prevent disruptions of the proceedings and avoid distractions to the children. But in my experience, courtroom proceedings are generally not interrupted by the comings and goings of spectators. Generally speaking, spectators are aware that court proceedings are taking place (or may be taking place) behind the courtroom doors, and they are careful to enter quietly.
I also note that, in the present case, the superior court made no effort to prevent spectators who were already present in the courtroom from leaving the courtroom during the children's testimony-an action that was seemingly just as likely to distract the children.
It may be that the judge had some case-specific reason to impose this restriction on people entering the courtroom, and that the only reason the judge failed to explain her rationale on the record was that neither party objected to the judge's proposed action.
Nevertheless, I do not believe that the mere speculative possibility of disruption or distraction could justify the trial judge's action in this case. In particular, I question whether it is proper to prevent people from entering a courtroom during public judicial proceedings in the absence of an affirmative demonstration of need, and in the absence of some reason to believe that lesser measures-for example, a sign reading "Quiet Please; Court is in Session"-would not be sufficient to deal with the problem.